NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JASON V., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, J.V., Appellees.

                              No. 1 CA-JV 16-0499
                                FILED 6-22-2017


            Appeal from the Superior Court in Mohave County
                         No. B8015JD201504022
                The Honorable Rick A. Williams, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee Department of Child Safety
                           JASON V. v. DCS, J.V.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Donn Kessler joined.


J O N E S, Judge:

¶1            Jason V. (Father) appeals the juvenile court’s order
terminating his parental rights to J.V. (Child), arguing the Department of
Child Safety (DCS) failed to prove the statutory grounds for severance by
clear and convincing evidence. For the following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2             On April 6, 2015, one-week-old Child was hospitalized with
an extremely high bilirubin count, indicating he was not being fed properly.
Hospital staff observed that Father and his wife, Child’s mother (Mother),
a vulnerable adult, had to be prompted to feed Child, and learned Child
did not have a place to sleep in their home. DCS immediately filed a
petition alleging Child was dependent as to both parents on the grounds of
neglect. Although Father denied the allegations of the petition, the court
adjudicated Child dependent in July 2015 and adopted a case plan of family
reunification.2

¶3             Further investigation revealed a significant domestic violence
relationship between Father and Mother, and the two had to be separated
during visits to prevent verbal and physical fights over who would perform
which parenting tasks. Father explained he likes to be in control and “often
resorts to violence as a way of controlling the situation before him.” He and

1      We view the facts in the light most favorable to upholding the
juvenile court’s orders. Marianne N. v. DCS, 240 Ariz. 470, 471 n.1, ¶ 1 (App.
2016) (citing Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7
(App. 2010)).

2      Child was also found dependent as to Mother, and her parental
rights were terminated in November 2016. Mother’s appeal was dismissed
in February 2017 after her counsel avowed she could identify no non-
frivolous issues for this Court’s review. Thus, Mother is not a party to this
appeal.


                                      2
                          JASON V. v. DCS, J.V.
                           Decision of the Court

Mother also fought during transportation to and from visits and counseling
sessions, prompting law enforcement intervention on at least one occasion
to ensure Mother’s safety. Father reported a long history of domestic
violence, beginning at age twelve when he was arrested for hitting his own
mother. He was arrested for assaulting Mother in June 2015 and eventually
pleaded guilty to the offense.

¶4            Father participated in a psychological evaluation in July 2015
with Daniel Juliano, Ph.D., who indicated Father had a “significant” mood
problem, features of obsessive compulsive disorder, bipolar disorder,
anxiety disorder, and personality disorder with prominent borderline
independent features. Dr. Juliano concluded these traits, coupled with
Father’s limited insight into the impact of his behavior on others, created a
risk of harm to Child. He also noted the combination of medication and
counseling had thus far “shown limited impact.” Dr. Juliano recommended
Father participate in psychiatric medication monitoring and intense
experiential (rather than verbal) individual therapy that would avoid
Father’s tendency to give long and repetitive explanations for his behavior,
parenting classes, an evaluation for vocational rehabilitation, and marriage
counseling. Although Father was described as “highly motivated” to raise
Child, Father’s mental health “[was] at best a work in progress” and would
improve only through “great discipline and adherence” to the
recommended services. Ultimately, Dr. Juliano concluded Father’s
prognosis was poor because Father’s “patterns of behavior with respect to
his self-defeating behavior issues, his deflection [of] responsibility, his
authority conflicts, [and] his interpersonal discord issues” are difficult to
treat, particularly in the context of his relationship with Mother, a
vulnerable adult whose limitations he did not grasp and whom he insists
on controlling.

¶5            Father was referred to parenting classes, domestic violence
education, individual counseling, couples counseling, mood management,
psychiatric evaluation, and medication management. In December 2015,
Father’s attendance at individual counseling was described as sporadic; he
did not engage in domestic violence education, couples counseling, a
psychiatric evaluation, or medication management at all.

¶6            Although Father attended parenting classes, he did so
inconsistently and used the time to obtain crisis services and complain
about the dependency rather than to learn parenting skills. As a result,
Father did not complete his assignments or learn those skills, and
supervised visitation did not go well. Father had to be prompted to feed,
change, interact with, and supervise Child and did not know how to soothe


                                     3
                           JASON V. v. DCS, J.V.
                            Decision of the Court

Child, hold him appropriately, or keep him safe during visits. In addition
to engaging Mother in disputes, Father argued with the parent aide, yelled
and threw items during the visits, and threatened staff members. He also
advised his counselor that he believed children were appropriately
disciplined by “whooping them with a belt, paddle or a hand” to “put[] the
fear of God” into them. Father reported he does not have a relationship
with seven to ten other biological children because their mothers disagree
with “his take on discipline.”

¶7            In January 2016, Father advised DCS that the family’s most
recent home was “barely livable,” and they were facing eviction. Shortly
thereafter, the juvenile court changed the case plan to severance and
adoption. DCS immediately moved to terminate Father’s parental rights,
alleging severance was warranted on the grounds of neglect, mental illness,
and time in care.

¶8              Father’s participation improved following the change in case
plan, but he did not engage in the services or learn the necessary skills.
Father began anger management classes in December 2015 but continued
to have difficulty controlling his behavior. He was removed from a
“managing moods” group because he was unable to behave appropriately
and threatened other group members. The agency DCS used to provide
transportation for Father refused to transport him because he continually
threatened the drivers. Additionally, Father and Mother’s domestic
violence relationship continued; Mother presented to services with visible
bruising on her arms, face, and neck, reporting Father had choked her, held
her to the ground, hit her, and prevented her from calling for help. In June
2016, Father was arrested and again charged with multiple counts of
aggravated assault against Mother. He also threatened to harm his
counselor if his rights were terminated. Father reported his anger issues
interfered with his ability to obtain employment, described himself as lazy,
and appeared content relying on Mother’s social security disability income
to meet his needs except for an occasional “side job . . . help[ing] people to
cleanup . . . their yard” and selling things at a swap meet.

¶9            Dr. Juliano completed a records review and re-evaluated
Father in June 2016 to assess his progress with interventions, the stability of
his relationship with Mother, and his amenability to intervention. Dr.
Juliano noted Father had been provided all recommended services to
address his turbulent relationship with Mother, anger management, and
impulse control problems and had been given ample opportunity to
participate; however, Father had “not [made] much progress.” Despite
almost a year of intervention, Father continued to exhibit the same


                                      4
                          JASON V. v. DCS, J.V.
                           Decision of the Court

characteristics of a major mood-related disorder and minimized his
responsibility for his role in the dependency, choosing instead to blame
others for his circumstances and lack of progress. Dr. Juliano opined these
circumstances resulted in a “considerable risk” to Child, and, because
Father had shown he was not amenable to services, it was likely his
condition, and the related risk to Child, would continue for a prolonged,
indeterminate period.

¶10           A two-day contested termination hearing was held in July
and September 2016. Dr. Juliano confirmed all recommendations for
treatment were implemented over the course of the previous year, but
Father remained “extremely impulsive, over reactive, and has very serious
anger management pro[ble]ms” that result in “intermittent explosive
episodes” and panic attacks that would put Child at risk. Indeed, the DCS
caseworker testified she had received at least ten reports of violence and
threats of violence involving Father from parent aides, landlords, mental
health professionals, Mother, and DCS staff during the same period those
services were in place. She agreed Father remained in a volatile
relationship with Mother and did not exhibit any of the behavioral changes
necessary to ensure Child remained safe in his care. Father admitted he
“struggle[d] with anger” but, despite having failed to complete domestic
violence, individual, or marriage counseling, nonetheless believed he was
able to parent effectively.

¶11           After taking the matter under advisement, the juvenile court
found DCS proved by clear and convincing evidence that termination of
Father’s parental rights was warranted because: (1) Father neglected Child,
see Ariz. Rev. Stat. (A.R.S.) § 8-533(B)(2)3; (2) Father had substantially
neglected or willfully refused to remedy the circumstances causing Child
to be placed in out-of-home care for longer than nine months, see A.R.S.
§ 8-533(B)(8)(a); and (3) Father was unable to discharge parental
responsibilities because of mental illness and there were reasonable
grounds to believe the condition would continue for a prolonged
indeterminate period, see A.R.S. § 8-533(B)(3). The court also found
severance was in Child’s best interests and entered an order terminating
Father’s parental rights. Father timely appealed. We have jurisdiction
pursuant to A.R.S. §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1), and Arizona
Rule of Procedure for the Juvenile Court 103(A).




3     Absent material changes from the relevant date, we cite a statute’s
current version.


                                    5
                            JASON V. v. DCS, J.V.
                             Decision of the Court

                                DISCUSSION

¶12           A parent’s rights may be terminated if it is proven by clear
and convincing evidence that “the parent is unable to discharge parental
responsibilities because of mental illness, . . . and there are reasonable
grounds to believe that the condition will continue for a prolonged
indeterminate period.” A.R.S. § 8-533(B)(3); see Ariz. R.P. Juv. Ct. 66(C). To
sever on this ground, there must also be evidence and a finding that
reasonable efforts were made to reunify the family, or that such efforts
would not restore the parent’s ability to care for a child within a reasonable
time. See Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453, ¶ 12 (App.
2005) (citing Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 191-92,
¶¶ 31-34 (App. 1999)).

¶13            Father does not dispute that he suffers from a serious mood
disorder complicated by other factors, the corresponding deleterious effect
of this condition on his ability to parent Child, the reasonableness of DCS’s
reunification efforts, or that severance was in Child’s best interests. He
argues only that DCS failed to prove the mental health condition would
continue for a prolonged indeterminate period because, he asserts, he was
proactive in seeking medication and behavior modifications that have been
successful in regulating his moods.

¶14           The record does not support Father’s position. The juvenile
court was not obligated to accept Father’s self-serving belief that
medication and anger management techniques had been effective at
regulating his moods. See Aranda v. Cardenas, 215 Ariz. 210, 219, ¶ 34 (App.
2007) (noting self-serving testimony is not barred, but rather, becomes “a
matter of credibility for the fact-finder to determine”) (citing Allstate Indem.
Co. v. Ridgely, 214 Ariz. 440, 444, ¶ 19 (App. 2007)); cf. Sheridan v. Indus.
Comm’n, 84 Ariz. 264, 267 (1958) (authorizing the fact-finder in a workmen’s
compensation case to disregard the self-serving testimony of an interested
witness if not corroborated by other credible evidence or disinterested
testimony) (citation omitted). This is particularly true where both Dr.
Juliano and the DCS caseworker testified Father had not stabilized and the
evidence reflects Father experienced multiple, escalating violent episodes
throughout the fifteen months Child was in out-of-home care. Father
continued a domestic violence relationship with Mother, threatened nearly
every person with whom he came in contact, and struggled to behave
appropriately during supervised visitation, counseling activities, and
transport to and from services. After considering the evidence, the court
described Father as “aggressive,” noting, “[a]t times he seems barely able



                                        6
                            JASON V. v. DCS, J.V.
                             Decision of the Court

to maintain control,” and described the parents’ lifestyle as “chaotic,
unstable, dysfunctional, violent, and simply unsafe for a small child.”

¶15            We do not reweigh the evidence on appeal; as the trier of fact,
the juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts.” Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004) (citing Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002)).
Accordingly, we will affirm a termination order “unless there is no
reasonable evidence to support” the court’s factual findings. Audra T. v.
Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 2 (App. 1998) (citing Maricopa
Cty. Juv. Action No. JS-4374, 137 Ariz. 19, 21 (App. 1983), and Maricopa Cty.
Juv. Action No. JS-378, 21 Ariz. App. 202, 204 (1974)). Here, reasonable
evidence supports the court’s determinations that Father suffered a
substantial mental illness that affected his ability to parent Child
appropriately, and there were reasonable grounds to believe the condition
would continue for a prolonged, indeterminate period. Accordingly, we
find no error.4

                                CONCLUSION

¶16           The order terminating Father’s parental rights to Child is
affirmed.




                            AMY M. WOOD • Clerk of the Court
                             FILED: AA




4       Because reasonable evidence supports the juvenile court’s
conclusion that severance was warranted based upon mental illness, we
need not address Father’s claims pertaining to other statutory grounds.
Jesus M., 203 Ariz. at 280, ¶ 3 (“If clear and convincing evidence supports
any one of the statutory grounds on which the juvenile court ordered
severance, we need not address claims pertaining to the other grounds.”)
(citations omitted).


                                         7